Citation Nr: 1228390	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1951 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a Veteran.  38 C.F.R.                 §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for degenerative disc and joint disease of the lumbosacral spine at 40 percent, left lower extremity radiculopathy at 10 percent, right lower extremity radiculopathy at 10 percent, tinnitus at 10 percent, and bilateral hearing loss at 0 percent.  The Veteran's combined rating is 60 percent.  

As stated above, since his bilateral radiculopathies and his back disorder result from a common etiology, those disorders will be combined and rated together for the purpose of determining whether the Veteran has a disability rated at 60 percent.  However, the combined rating for the Veteran's back and lower extremity disorders is 50 percent.  Therefore, the schedular criteria for a total rating are not met.  38 C.F.R. § 4.16(a). 

The Veteran claims that he is unable to work due to the severity of his service-connected back and leg disorders.  The Veteran reported that he had stopped working full-time in January 2003 due to his back disorder.  

The question thus presented by this appeal is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, thereby warranting referral to the Director of the VA's Compensation and Pension Service for extraschedular consideration. 

In August 1987, the Veteran's physician opined that the Veteran's cervical spine and lumbar spine disorders were incompatible with his occupation.  A March 1990 opinion from the Veteran's physician stated that the Veteran is permanently disabled due to his posttraumatic arthritis of the neck and lower back with pain that radiates to his arms and legs.  An October 2008 statement from his physician's assistant stated that the Veteran is unemployable.  

The Veteran underwent a VA examination in June 2009.  The examiner diagnosed degenerative disc and joint disease of the lumbosacral spine.  The examiner opined that the Veteran is incapable of any gainful employment secondary to his chronic lumbosacral disorder.  

The Veteran underwent a February 2011 VA examination.  The examiner diagnosed degenerative disc and joint disease, lumbar spine, with reverse lordosis and muscle spasm and intervertebral disc syndrome of the lumbar spine involving the sciatic nerve.  

Regarding the effect of his diagnosed disorders on his occupational and daily activities, the examiner opined that the Veteran had very limited spine motion and awkward motion with loss of balance resulting in decreased standing and walking to less than 15 minutes per hour and less than two hours per day.  Lifting and carrying is limited to 10 pounds with one hand, less than two hours per day while using a cane.  The Veteran is unable to walk safely without a cane or crutches and unable to climb ladders or stepstools.  The Veteran is at markedly increased risk for further injury from falls.  
 
The fact that the Veteran's service-connected disabilities have been evaluated in combination as 50 percent disabling throughout the appeal period signifies recognition by VA that there is present resulting disability and a corresponding industrial impairment. See 38 C.F.R. § 4.1. Such rating, however, is not dispositive of the question of whether service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation. Van Hoose, 4 Vet. App. at 363. 

The RO has determined in the first instance that the Veteran is not rendered unemployable on the basis of his service-connected disabilities. Persuasive evidence to the contrary is furnished by the Veteran, who has offered credible evidence as to the functional limitations associated with the disabilities in question, which are noted to be significant and far-reaching.  It is also noteworthy that the Veteran's physicians have found him unemployable since 1987 and his back disorder has only worsened since that time.  Furthermore, the Veteran is now in receipt of ratings for his bilateral radiculopathies, disorders that were not considered by the Veteran's treating physicians when they initially opined on his unemployability.

While there is evidence for and against TDIU entitlement, the evidence is at least in relative equipoise that the Veteran's service-connected disabilities render him unemployable, thereby warranting referral to the Director the Compensation and Pension Service for consideration of the assignment of an extraschedular TDIU. 

The Veteran's disability picture meets the requirements for referral to the Director of the VA's Compensation and Pension Service for extraschedular consideration of TDIU entitlement. That referral has not yet been made and remand is required to effectuate that action. 

Accordingly, this matter is REMANDED for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Submit to the Director, Compensation and Pension Service, the matter of whether a TDIU is warranted on an extraschedular basis. This submission must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on whether a TDIU should be awarded on an extraschedular basis. 

2.  Following receipt of the Director's response, readjudicate the issue presented, to include the question of extraschedular TDIU entitlement. If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran a reasonable period in which to respond, before returning the claims folder to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

